DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 14 and 15 are objected to because of the following informalities:  
Claim 14 states “a conduit fining”, however this seems to be a typographical error.  Appropriate correction is required.
Claim 15 states “A conduit assembly of claim 14”, however as this is dependent from claim 14, it should instead read as “The conduit assembly of claim 14”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "a" in “said conduit fitting mounted to a second end of said conduit on a second side of said panel, said conduit and said conduit fitting being in communication for passage of said wires into said ends; and a panel seal attachable to and supported by said conduit for sealing said opening on a second side of said panel about said conduit, wherein said conduit further comprises an external screw thread on a second end”.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the applicant is defining a new second end or meant to reference the already defined second end.  The Office shall assume the second reference to second end with the thread was meant to read as “thread on the second end”.
Claims 15, 17 and 18 are rejected due to dependency from claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, 9, 12, 14, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes (US 4,264,779) in view of Muslin (US 3,992,044).

Regarding Claim 1, Rhodes discloses a conduit assembly (Fig 1-6) (for providing a thermal break (Column 3, lines 53-60, Column 4, lines 30-62, Column 5, lines 20-29; “thermal barrier”) about an opening (102) in an insulated panel (103; Column 2, lines 65-69; “wall”; 103 is a panel like structure having thermally insulating material; interpreted to mean a flat section of a wall, door, etc. https://www.thefreedictionary.com/panel) through which the conduit assembly extends), comprising: an elongate conduit (conduit is interpreted as a channel; see structure including 131 acting as a channel or conduit between 113 and 105 for wires; Column 3, lines 39-64; “channel member”; note that the Applicant’s Specification shows conduit as a group or components forming an overall channel; see Applicant’s Specification [0030]) extending through said opening (102) in said panel (103), said conduit (structure between 113 and 105) having an interior for passage of wires (110,176; Column 6, lines 23-30; “wiring”, “cable”) and an exterior (about 134); an electrical enclosure (at 104,105,107,109; at 113) mounted to a first end (lower end) of said conduit (structure between 113 and 105) on a first side (lower side) of said panel (103), said conduit (structure between 113 and 105) and said enclosure (at 104,105,107,108,109; at 113) being in communication for passage of said wires (110,176) into said ends; and a panel seal (126,123,174; Column 3, lines 39-65; Column 5, lines 15-48; “seal”) (attachable) to and supported by said conduit (structure between 113 and 105) for sealing (at least partially) said opening (102) on a second side (upper end or side of 103) of said panel about said conduit; wherein said conduit further comprises a second end (upper end); wherein said panel seal (127,174; Column 3, lines 39-65; Column 4, lines 56-62, Column 5, lines 15-48; “seal”) further includes, a first sealing washer (126,127) disposed about said conduit on said second side (upper end or side of 103) of said panel at said panel opening.  
	Rhodes does not disclose a panel seal (attachable) to and supported by said conduit for sealing said opening on a second side of said panel about said conduit; wherein said conduit further comprises an external screw thread on a second end; wherein said panel seal further includes, a first sealing washer disposed about said conduit on said second side of said panel at said panel opening and a first coupling to attach to said external screw thread at said second end of said conduit to maintain said first sealing washer in sealed engagement with said panel about said conduit.
	Muslin teaches of a conduit assembly (Fig 1-4) comprising: an elongate conduit (16) extending through an opening (20) in a panel (22), said conduit (16) having an interior for passage of wires (Column 1, line 6-Column 2, line 24; “wiring passageway”) and an exterior; and a panel seal (26,16b) attachable to and supported by said conduit (16) for sealing (Column 4, lines 41-68, Column 6, lines 1-24) said opening on a second side (right side of 22 of Fig 2) of said panel (22) about said conduit (16); wherein said conduit (16) further comprises an external screw thread (16c) on a second end (left side end); wherein said panel seal (26,16b) further includes, a first sealing washer (26) disposed about said conduit (16) on said second side (right side of 22) of said panel (22) at said panel opening and a first coupling (16b) to attach to said external screw thread (16c) at said second end (right side of 22) of said conduit (16) to maintain said first sealing washer (26) in sealed engagement with said panel (22) about said conduit (16).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly as disclosed by Rhodes, wherein the panel seal is (attachable) to and supported by said conduit for sealing said opening on a second side of said panel about said conduit; wherein said conduit further comprises an external screw thread on a second end; wherein said panel seal further includes, a first sealing washer disposed about said conduit on said second side of said panel at said panel opening and a first coupling to attach to said external screw thread at said second end of said conduit to maintain said first sealing washer in sealed engagement with said panel about said conduit as taught by Muslin, in order to provide a sealed anchoring connection, provide a seal, providing bearing against a wall, provide reliability and minimize expense in manufacturing (Muslin, Column 4, line 58-Column 6, line 24).
Claim 1 states in the preamble of the claim, “for providing a thermal break about an opening in an insulated panel through which the conduit assembly extends”, however the preamble does not have patentable weight and therefore the device lacks the limitation of for providing a thermal break about an opening in an insulated panel through which the conduit assembly extends.
Claim 1 states “for providing a thermal break about an opening in an insulated panel through which the conduit assembly extends” however it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)
Claim 1 states “attachable”; it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.

2113 [R-l] Product-by-Process Claims 
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE 
MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE 
IMPLIED BY THE STEPS 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.) 

Regarding Claim 2, Rhodes further discloses a conduit assembly (Fig 1-6), further including a fill cup (at 124) supported in (see Fig 1 showing 124 inside of the enclosure of 104,105,107,108,109) said electrical enclosure (at 104,105,107,108,109) about an enclosure opening (passage/opening through 105) in communication with said conduit (structure between 113 and 105), said fill cup (124) accommodating passage of said wires (110,176) into said enclosure; and a thermal sealant (121,122; Column 3, lines 30-60, Column 4, lines 30-62, Column 5, lines 20-29; “thermal barrier”, “seal”) (injectable) into said fill cup (124) for surrounding said wires (110,176) and for extending into said conduit (structure between 113 and 105) interior adjacent said fill cup (124).
Claim 2 states “injectable” but “injectable” does not represent product structure but only refers to the process by which the seal is formed.  Thus Claim 2 is a product claim that recites a process step(s) of injecting and is thus treated as a product-by-process claim.
Claim 2 states “injectable”; it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.

Regarding Claim 4, Rhodes further discloses a conduit assembly (Fig 1-6), wherein said panel seal (127,174; Column 3, lines 39-65; Column 5, lines 15-48; “seal”) further includes: a second sealing washer (174) disposed about said conduit (structure between 113 and 105) on said first side of said panel (103) at said panel opening (102) and a second coupling (171) to maintain said second sealing washer (174) in sealed engagement (Column 3, lines 39-65; Column 4, lines 56-62, Column 5, lines 15-48; “seal”) with said first side of said panel (103) about said conduit (structure between 113 and 105).

Regarding Claim 5, Rhodes further discloses a conduit assembly (Fig 1-6), wherein said first (125) and second (171) couplings each include a back-up washer (132,172) to fix said first (127) and said second (174) washers against said panel.

Regarding Claim 8, Rhodes further discloses a conduit assembly (Fig 1-6), wherein the conduit (131) further includes a box nipple (121,122) extending from said conduit (131) to said enclosure.

Regarding Claim 9, Rhodes further discloses a conduit assembly (Fig 1-6), wherein said box nipple (121,122) is formed from non-thermally conductive material (Column 4, lines 30-62; “thermal barrier”, “thermal insulating material”, “fire resistant”, “seals 121,122 and 126 together with the thermal barriers 127 and 128 could be made of the same material”).

Regarding Claim 12, Rhodes further discloses a conduit assembly (Fig 1-6), wherein said electrical enclosure is an electrical box (at 104,105,107,109; at 113; Column 3, lines 16-29 “outlet box”, “electrical outlet”, “junction box”).

Regarding Claim 14, Rhodes discloses a conduit assembly (Fig 1-6) (for providing a thermal break (Column 3, lines 53-60, Column 4, lines 30-62, Column 5, lines 20-29; “thermal barrier”) about an opening (102) in an insulated panel (103; Column 2, lines 65-69; “wall”; 103 is a panel like structure having thermally insulating material; interpreted to mean a flat section of a wall, door, etc. https://www.thefreedictionary.com/panel) through which the conduit assembly extends), comprising: an elongate conduit (conduit is interpreted as a channel; see structure including 131 acting as a channel or conduit between 113 and 105 for wires; Column 3, lines 39-64; “channel member”; note that the Applicant’s Specification shows conduit as a group or components forming an overall channel; see Applicant’s Specification [0030]) extending through said opening (102) in said panel (103), said conduit (structure between 113 and 105) having an interior for passage of wires (110,176; Column 6, lines 23-30; “wiring”, “cable”) and an exterior (about 134); a conduit fitting (124) having a conduit (fining) interior, said conduit fitting mounted to a second end of said conduit (structure between 113 and 105) on a second side (upper end or side of 103) of said panel (103), said conduit and said conduit fitting (124) being in communication for passage of said wires (110,176) into said ends; and a panel seal (126,123,174; Column 3, lines 39-65; Column 5, lines 15-48; “seal”) (attachable) to and supported by said conduit for sealing (at least partially) said opening (102) on a second side (upper end or side of 103) of said panel (103) about said conduit, wherein said conduit further comprises a second end (upper end); wherein said panel further includes, a first sealing washer (126,127) disposed about said conduit on said second side (upper end or side of 103) of said panel at said panel opening.  
	Rhodes does not disclose a panel seal (attachable) to and supported by said conduit for sealing said opening on a second side of said panel about said conduit, wherein said conduit further comprises an external screw thread on a second end; wherein said panel further includes, a first sealing washer disposed about said conduit on said second side of said panel at said panel opening and a first coupling to attach to said external screw thread at said second end of said conduit to maintain said first sealing washer in sealed engagement with said panel about said conduit.
Muslin teaches of a conduit assembly (Fig 1-4) comprising: an elongate conduit (16) extending through an opening (20) in a panel (22), said conduit (16) having an interior for passage of wires (Column 1, line 6-Column 2, line 24; “wiring passageway”) and an exterior; and a panel seal (26,16b) attachable to and supported by said conduit (16) for sealing (Column 4, lines 41-68, Column 6, lines 1-24) said opening on a second side (right side of 22 of Fig 2) of said panel (22) about said conduit (16); wherein said conduit (16) further comprises an external screw thread (16c) on a second end (left side end); wherein said panel seal (26,16b) further includes, a first sealing washer (26) disposed about said conduit (16) on said second side (right side of 22) of said panel (22) at said panel opening and a first coupling (16b) to attach to said external screw thread (16c) at said second end (right side of 22) of said conduit (16) to maintain said first sealing washer (26) in sealed engagement with said panel (22) about said conduit (16).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly as disclosed by Rhodes, wherein the panel seal is (attachable) to and supported by said conduit for sealing said opening on a second side of said panel about said conduit, wherein said conduit further comprises an external screw thread on a second end; wherein said panel further includes, a first sealing washer disposed about said conduit on said second side of said panel at said panel opening and a first coupling to attach to said external screw thread at said second end of said conduit to maintain said first sealing washer in sealed engagement with said panel about said conduit as taught by Muslin, in order to provide a sealed anchoring connection, provide a seal, providing bearing against a wall, provide reliability and minimize expense in manufacturing (Muslin, Column 4, line 58-Column 6, line 24).
Claim 14 states in the preamble of the claim, “for providing a thermal break about an opening in an insulated panel through which the conduit assembly extends”, however the preamble does not have patentable weight and therefore the device lacks the limitation of for providing a thermal break about an opening in an insulated panel through which the conduit assembly extends.
Claim 14 states “for providing a thermal break about an opening in an insulated panel through which the conduit assembly extends” however it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)
Claim 14 states “attachable”; it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.
Regarding Claim 15, Rhodes further discloses a conduit assembly (Fig 1-6), further including a thermal sealant (121,122; Column 3, lines 30-60, Column 4, lines 30-62, Column 5, lines 20-29; “thermal barrier”, “seal”) (injectable) into said conduit fitting (124) for surrounding said wires and for extending into said conduit (structure between 113 and 105) interior adjacent said conduit fitting (124).
Claim 15 states “injectable” but “injectable” does not represent product structure but only refers to the process by which the seal is formed.  Thus Claim 15 is a product claim that recites a process step(s) of injecting and is thus treated as a product-by-process claim.
Claim 15 states “injectable”; it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.

Regarding Claim 17, Rhodes further discloses a conduit assembly (Fig 1-6), wherein said panel seal (127,174; Column 3, lines 39-65; Column 5, lines 15-48; “seal”) further includes: a second sealing washer (174) disposed about said conduit (structure between 113 and 105) on a first side of said panel (103) at said panel opening (102) and an end cap (171) to maintain said second sealing washer (174) in sealed engagement (Column 3, lines 39-65; Column 4, lines 56-62, Column 5, lines 15-48; “seal”) with said panel (103) about said conduit (structure between 113 and 105).

Regarding Claim 18, Rhodes further discloses a conduit assembly (Fig 1-6), wherein a side hub (interpreted to mean a center of activity at a side; see Fig 3; portion of 124 for 122 is at a side of 124 is a center of activity for disposing 122; note that the structure of the side hub is not defined in the claims) is defined on said conduit fitting (124) such that said sealant (122; Column 3, lines 30-60, Column 4, lines 30-62, Column 5, lines 20-29; “thermal barrier”, “seal”) is (injected) into said conduit fitting (124) interior via said side hub (portion or hub about 122).
Claim 18 states “injected” but “injected” does not represent product structure but only refers to the process by which the seal is formed.  Thus Claim 18 is a product claim that recites a process step(s) of injecting and is thus treated as a product-by-process claim.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rhodes (US 4,264,779) in view of Muslin (US 3,992,044) as applied to claim 4 above and further in view of Everitt (US 5,596,176).

Regarding Claim 11, Rhodes in view of Muslin teaches the limitations of the preceding claim and Rhodes discloses the limitations of the preceding claim and Rhodes further discloses the conduit assembly (Fig 1-6) wherein said first (127) and second (174) sealing washers are formed of a material having a thickness (see Fig 1-6 showing a thickness).
Rhodes does not explicitly disclose a material having a thickness and durometer sufficient to allow a fixed amount of movement along the conduit.
Everitt teaches of a conduit assembly (Fig 1-6) wherein a sealing washer (19,13,13) is formed of a material having a thickness (see Fig 1-6 showing a thickness) and durometer sufficient to allow a fixed amount of movement (Column 4, lines 1-20, Column 5, lines 1-10,35-65; “membrane then forming a pressure seal around each bundle and serving to contain a silicone rubber sealing compound or the like introduced into the chamber 13, the sealing compound solidifying to form a resilient plug 19 which seals and supports the passage of the cable/conductor bundles through the cable sealing gland”, “cable movement”; note that Everitt teaches of a sealing washer/plug formed from the same material as the Applicant’s and has resilience, thus allows movement; note that the claim language has not quantified the amount of movement nor quantified a thickness).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly as taught by Rhodes in view of Muslin, wherein sealing washers are formed of a material as taught by Everitt, in order to provide tight sealing, provide a void free seal, resilience, support and a material that can be injected (Everitt, Column2, lines 40-60, Column 4, lines 1-20, Column 5, lines 1-10,35-65, Column 6, lines 29-44), such that said first and second washers would have having a thickness and durometer sufficient to allow a fixed amount of movement along the conduit as the material as taught by Everitt is the same material used by the Applicant (Note that the Applicant’s Specification (at page 6, [0031]) states “Panel seal assembly 24 further includes a sealing washer 30 which may be typically formed of silicone rubber and a backup washer 32. The sealing washer has a thickness and durometer to allow for a fixed amount of movement in the axial direction of the conduit”) and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, in order to provide tight sealing, provide a void free seal, resilience, support and a material that can be injected.  In re Leshin, 125 USPQ 416 (1960)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896